UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1687



FRANCIS YOMI TCHAKOUNTE,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-692-621)


Submitted:   October 31, 2007           Decided:    November 27, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Robert L. Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES, PC,
Washington, D.C., for Petitioner. Peter D. Keisler, Assistant
Attorney General, Aviva L. Poczter, Senior Litigation Counsel,
Patrick J. Glen, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis   Yomi    Tchakounte,    a   native   and   citizen   of

Cameroon, seeks review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s decision to

deny relief from removal. Tchakounte asserts that his right to due

process    was   violated    because   a   pretrial   hearing   before    the

Immigration Judge was not recorded or its contents otherwise made

part of the record. We have independently reviewed the record with

respect to this claim and find that Tchakounte has failed to

demonstrate that he was prejudiced by the failure to record the

hearing.    See Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002); 8

C.F.R. § 1240.9 (2007).       Next, we find no abuse of discretion in

the Immigration Judge’s denial of a continuance for adjudication of

Tchakounte’s second I-130 petition.          See Onyeme v. INS, 146 F.3d

227, 231-33 (4th Cir. 1998).

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -